Citation Nr: 0608882	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  00-25 239	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

Entitlement to service connection for bilateral hearing loss.

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In January 2000, the RO 
denied the veteran's claim of service connection for PTSD, 
which he appealed.  In September 2001, the RO denied the 
veteran's claim to service connection for bilateral hearing 
loss, which he appealed.  In June 2003, the RO denied the 
veteran's claim to service connection for TDIU, which he 
appealed.

In December 2003, the Board remanded the veteran's claims of 
service connection for PTSD and bilateral hearing loss.  
During the pendency of that appeal, the veteran filed a claim 
for TDIU and requested a Travel Board hearing.  The Travel 
Board hearing was conducted in December 2004 with the 
undersigned, and a transcript of that proceeding has been 
associated with the claims folder.  

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Board has thoroughly reviewed the evidence of record and 
has determined these claims must be remanded.  

The veteran's claims of entitlement to service connection for 
PTSD and bilateral hearing loss must be afforded additional 
time for the December 2003 Board remand directives to be 
completed.  The Board requested the veteran's claims folder 
from the Appeals Management Center (AMC) to review in 
conjunction with the TDIU claim.  The AMC had not yet, 
however, completed the actions requested in the prior remand.  
Since the assignment of service connection for PTSD and 
bilateral hearing loss could impact the veteran's claim for 
individual unemployability now on appeal, these issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 
(1994); Henderson v. West, 12 Vet. App. 11, (1998).  As such, 
the AMC should be afforded more time to complete the 
directives set forth in the December 2003 Board remand, 
readjudicate the veteran's claims and then return the case to 
the Board for further adjudication.


The AMC has already obtained the veteran's military personnel 
file and verified that he received a citation for the bronze 
star medal.  In July 2005, the AMC requested PTSD stressor 
verification, but no response to the stressor questions has 
been associated with the veteran's claims folder.  The AMC 
must contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) to verify the veteran's stressors.  
If the veteran's stressors have been verified, he must be 
provided with an examination.  Additionally, the veteran must 
be afforded an audiological examination, in accordance with 
the December 2003 Board remand directives.  

After completing the above, the veteran must be afforded a VA 
examination to determine whether his service-connected 
disabilities render him unemployable.  As the Court of 
Appeals for Veterans Claims (Court) explained in Colvin v. 
Derwinski, 1 Vet.App. 171, 175 (1991), the Board may consider 
only independent medical evidence to support its findings.  
The Court went on to say that, if the medical evidence of 
record is insufficient, the Board is free to supplement the 
record by seeking an advisory opinion, ordering a medical 
examination or citing recognized medical treatises in its 
decisions that clearly support its ultimate conclusions.  
Colvin at 175.  It is not clear whether the veteran is 
unemployable solely due to his service-connected 
disabilities.  For this reason, the veteran's claims must be 
remanded to obtain a VA examination regarding his 
employability status.

In August 2005, the veteran submitted a statement in support 
of his claims.  He indicated that he had received treatment 
at the VA facility at Highland Drive in 2005.  These medical 
records must be obtained by the AMC.  The letter also 
contained statements regarding his PTSD claim, which merely 
repeated the alleged stressors already of record.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  The AMC must obtain the veteran's 
medical treatment records from the 
Highland Drive VA medical facility from 
May 2003 to the present.

2.  The AMC should prepare a letter 
asking the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressors.  The AMC should 
provide JSRRC with a description of these 
alleged stressors identified by the 
veteran:  being overrun "many times" on 
a LZ (landing zone) identified as "Fire 
Base #6" in 1971; and seeing Viet Cong 
tortured by Turkish forces.  The AMC 
should provide JSRRC with copies of the 
veteran's personnel records showing 
service dates, duties and units of 
assignment.

3.  If, and only if, it is determined 
that the veteran participated in combat, 
or that one or more verified stressors 
exist, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an examination in 
order to ascertain the nature of all 
psychiatric disability present and the 
proper diagnoses thereof, specifically to 
include PTSD.  Appropriate psychological 
testing should be accomplished. If PTSD 
is diagnosed, the examiner must:
*	specify for the record the 
stressor(s) relied upon to support 
the diagnosis, and 
*	render an opinion as to whether the 
PTSD alone renders the veteran 
unable to obtain or maintain 
employment.  
The report of examination should include 
the complete rationale for all opinions 
expressed.  The claims folder must be 
made available to the examiner for 
review.

4.  Arrangements should be made to have 
the veteran undergo a special audiology 
examination in order to ascertain the 
nature and etiology of any hearing loss 
present.  The claims folder must be made 
available to the examiner for review, 
following which the examiner should 
express opinions as to:
*	whether it is at least as likely as 
not that any currently found hearing 
loss was due to exposure to 
excessive noise during service, and 
*	whether the hearing loss alone 
renders the veteran unable to obtain 
or maintain employment.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

5.  After the directives above have been 
accomplished, the AMC should arrange for 
the veteran to be afforded a VA 
examination regarding the effect of his 
service-connected cold injuries and 
diabetes on his employability.  Such 
tests as the examining physician deems 
appropriate should be performed.  All 
positive findings should be reported.  
The claims folder and a copy of this 
remand must be made available to the 
examining physician in conjunction with 
the examination so that he/she may review 
pertinent aspects of the appellant's 
medical history.  

The examiner should comment on the 
veteran's work history.  The examiner 
should respond to each of the following 
items:  

a.  The examiner should state a medical 
opinion as to the degree the service-
connected disabilities (without regard to 
the claimant's age), interfere with the 
claimant's ability to work.  

b.  The examiner must state a medical 
opinion as to whether the veteran is 
unable obtain or retain gainful 
employment because of his service-
connected disabilities.

c.  The examiner must clarify the VA 
medical opinion stated in the May 2003 VA 
Diabetes Mellitus examination where the 
examiner noted that the veteran's 
service-connected disabilities would 
affect the veteran's employment.

d.  If it is not feasible to answer any 
of the above listed questions, this 
should be so stated.

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims should be 
readjudicated.  If the claims remain 
denied, a supplemental statement of the 
case should be provided to the veteran.  
After the veteran has had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2005).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

